IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-31408
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

CRAIG ROBERSON,

                                          Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20054-7
                       --------------------
                           June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Craig

Roberson on appeal has moved for leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Roberson has not filed a response to counsel's

motion and brief.

     Our independent review of the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel's motion for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-31408
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   5TH CIR. R.

42.2.

     DISMISSED.